PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/069,851
Filing Date: 12 Jul 2018
Appellant(s): Ebertowski et al.



__________________
Jonathan V. Sry (69,786)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9 February 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 29 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Applicant argues that Gerson (US 2012/0273583) fails to teach the limitation in claim 1 to an “axial retention surface” since the feature of Gerson interpreted to be the “axial retention surface” is inconsistent with the plain meaning of “axial” and the description of this feature in the specification.  Regarding the former, Applicant states that the plain meaning requires axial to mean “around an axis” (Applicant’s arguments- p. 4, ln. 10).  Regarding the latter, Applicant states that the axial retention surface must interact “with the finger 240a of adapter 180, not another flange of the spray gun reservoir component” (Applicant’s arguments- p. 4, ln. 20-21) and similarly that the axial retention surface must have a “direct interaction” with the adapter (Applicant’s arguments- p. 7, ln. 1).  
In response to Applicant’s former argument, it is noted that the axial retention surface of Gerson is interpreted to be “axial” since it prevents the lid of the container of Gerson from moving in the axial direction along the centerline axis.  The axial retention surface, together with ridge 254, retains the clamping tab in the clamping position such that the lid and container are fixedly attached to the adapter 240 in a manner that does not allow axial movement along the centerline axis (Gerson- figs. 3 and 5).  In response to Applicant's latter argument, it is noted that the features upon which applicant relies (i.e., that the axial retention surface must interact “with the finger 240a of adapter 180, not another flange of the spray gun reservoir component” and have a “direct interaction” with the adapter) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues regarding claim 1 that Gerson fails to teach the limitation “wherein the trapping region forms an undercut that extends away from the longitudinal axis and centerline plane”.  Specifically, Applicant states “the undercut (254) on the locking tab 250…extend TOWARDS the longitudinal axis” (Applicant’s arguments- p. 8, ln. 6-7) and “there is no way that the undercut 254 can be extending away longitudinal axis” (Applicant’s arguments- p. 8, ln. 9-10).  
Applicant appears to be misunderstanding the interpretation of Gerson to teach the features of the “trapping region” and “undercut” in the Final Rejection (see annotated figure included on page 5).  This figure further clearly shows that the undercut extends away from the longitudinal axis and centerline plane, as required by the claim.  
Therefore, Gerson is interpreted to teach each and every limitation recited by claim 1. 
Regarding claim 2, Applicant argues that Gerson fails to teach the limitation “wherein the retention feature is recessed within the outer face.”  Applicant acknowledges the Examiner’s note in the Final rejection regarding the interpretation of this claim, and states that the Examiner’s interpretation is overly broad in light of the specification, in particular paragraph 176 and figures 13A and 13B.
Applicant’s specification in paragraph 176 states that “The retention feature(s) 140a, 140b can be considered as recessed within the outer face 88, or as protruding from the outer face 88…” and also that the retention feature(s) comprise the shoulder 140a, 140b and corresponding trapping region 130a, 130b.  Figure 13A shows the retention feature(s) are formed on the connection format 56 and the connector structure 120.  None of the figures appear to show any features “recessed” in the outer surface 88. Therefore, upon close examination of the figures and analysis of the specification, it is assumed that Applicant must consider the “outer face” to further comprise those outer surfaces of the connection format 56 and the connector structure 120 (see also figures 5B, 5C) since both the shoulder 140a, 140b 
Considering the retention feature of Gerson in light of this understanding of Applicant’s invention as disclosed in the specification and drawings, Examiner’s interpretation of the retention feature to be “recessed within the outer face” is consistent with the principles of broadest reasonable interpretation.   Specifically, the clamping tab is considered to be part of the outer face since it is one of the connector structures of the lid of Gerson, which is consistent with Applicant’s disclosed invention as explained above.  Therefore, since the retention feature 250/254 of Gerson is located below the clamping tab 252 within a recess formed by the clamping tab, as shown in figures 3 and 5 of Gerson, it is considered to teach this limitation.     
Regarding claim 6, Applicant argues that Gerson fails to teach the limitation “the bearing surface comprising the retention feature”.  Applicant notes that if the bearing surface is interpreted to be on the clamping tab 252 then the bearing surface cannot comprise the retention feature, which was interpreted to be locking tab 250 and is a separate component (Applicant’s arguments- p. 10, ln. 6-9).  Applicant also argues that interpreting the bearing surface to be the entire upper surface of the lid is contrary to the claims since it includes portions that do not “engage with a corresponding bearing surface on a liquid spray gun attachment point” (Applicant’s arguments- p. 10, ln. 26-29).  
In response, it is first noted that the latter interpretation is considered to teach the recited limitation, and this is not a new interpretation but was included in the Final Rejection (p. 4, ln. 25).   Further, it is noted that the feature upon which applicant relies (i.e., entire bearing surface must be in contact with the liquid spray gun attachment point) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Since the upper surface of the top 200 forms a single surface that comprises a central portion in contact with and 
Regarding claim 7, Applicant repeats the same arguments already discussed regarding claims 2 and 6, above.  Examiner’s responses to these arguments are also as explained regarding these claims.  
Regarding claim 12, Applicant argues that Gerson fails to teach the limitation “wherein the liquid outlet is recessed within the outer face” since the liquid outlet 230 is protruding, and the clamping tab 252 cannot reasonably be interpreted to be part of the outer face in a manner consistent with the specification (Applicant’s arguments- p. 11, ln. 15-17).  
Applicant’s drawings show the liquid outlet as element 64, and in each figure in which this element is shown (see Applicant’s figures 2, 4A, 4B, 9, and 13A) it appears as a male connecting structure that protrudes in the same manner as the liquid outlet 230 of Gerson (see fig. 2).  Since the disclosed liquid outlet of the prior art appears to be an identical structure to that disclosed by Applicant, it is interpreted to teach the limitations recited by claim 12 toward the liquid outlet structure.   Further, the clamping tab 252 is interpreted to be part of the outer face consistent with the interpretation of Applicant’s disclosed invention explained regarding claim 2, above.  Additionally, the clamping tab, which is appendage on the outer face, can be considered to be part of the outer face just as a nose is considered to be part of a person’s face.  Therefore, Gerson is interpreted to each the invention as recited by claim 12.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CODY J LIEUWEN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        

/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753                                                                                                                                                                                                        /ERIC J ROSEN/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.